Per curiam:
There are undoubtedly losses of capital which, in the meaning of the income tax statute, are properly deducted from receipts in estimating net income. It is not as easy to classify such losses as it is to show whether specified instances are within the meaning of the statute. In this case the steamer ‘‘Mokolii” was not lost, whether in consequence of the requirements of the Federal inspectors or because, as stated in the testimony of the president of the company, the steamer had become “absolutely unsafe for use either as a freight vessel or *574as a passenger vessel.” The company could make no further use of its steamer and obtained by breaking it up and selling it its actual value, which is shown to have been less than $1,000. This is not a loss which for the purpose of taxation is to be measured by the estimated earnings which the steamer might have made if it could have continued running; nor was it a loss to be measured by the cost of replacing it with a new steamer. Whether the cost of the steamer that was built to take the place of the “Mokolii” up to the amount that would have been required to put the “Mokolii” in repair could be allowed as an expense as distinguished from a loss within the meaning of the statute we need express no opinion, as the evidence does not show whether the new steamer was obtained during .the year in question.
A. G. M. Robertson for assessor.
Kinney, McClanahan & Cooper for tax-payer.
The decree of the tax appeal court is modified accordingly.